 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11
                                DISTRICT OF NEVADA
12
13                                               Case No.: 3:19-cv-00020-MMD-WGC
     TRINA GUNNARSON,                        )
14                                           )   ORDER RE:
                 Plaintiff,                  )
15                                           )   STIPULATION FOR THE AWARD
           vs.                               )
16                                           )   AND PAYMENT OF ATTORNEY
     ANDREW SAUL,                            )   FEES AND EXPENSES PURSUANT
17   Commissioner of Social Security,        )   TO THE EQUAL ACCESS TO
                                             )   JUSTICE ACT, 28 U.S.C. § 2412(d)
18               Defendant.                  )
                                             )   AND COSTS PURSUANT TO 28
19                                           )   U.S.C. § 1920
20
           TO THE HONORABLE MIRANDA M. DU, MAGISTRATE JUDGE OF
21
     THE DISTRICT COURT:
22
           IT IS HEREBY STIPULATED by and between the parties through their
23
     undersigned counsel, subject to the approval of the Court, that Trina Gunnarson be
24
     awarded attorney fees and expenses in the amount of three thousand dollars
25
     ($3,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
26
27
                                            -1-
28
 1   and no costs under 28 U.S.C. § 1920. This amount represents compensation for all
 2   legal services rendered on behalf of Plaintiff by counsel in connection with this
 3   civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 4           After the Court issues an order for EAJA fees to Trina Gunnarson, the
 5   government will consider the matter of Trina Gunnarson's assignment of EAJA
 6   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
 7   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 8   to honor the assignment will depend on whether the fees are subject to any offset
 9   allowed under the United States Department of the Treasury's Offset Program.
10   After the order for EAJA fees is entered, the government will determine whether
11   they are subject to any offset.
12           Fees shall be made payable to Trina Gunnarson, but if the Department of
13   the Treasury determines that Trina Gunnarson does not owe a federal debt, then the
14   government shall cause the payment of fees, expenses and costs to be made
15   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
16   executed by Trina Gunnarson.1 Any payments made shall be delivered to Cyrus
17   Safa.
18           This stipulation constitutes a compromise settlement of Trina Gunnarson's
19   request for EAJA attorney fees, and does not constitute an admission of liability on
20   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
21   shall constitute a complete release from, and bar to, any and all claims that Trina
22   Gunnarson and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
23   have relating to EAJA attorney fees in connection with this action.
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
 1         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: December 20, 2019          Respectfully submitted,
 5                                    LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Cyrus Safa
                                 BY: __________________
 7                                  Cyrus Safa
                                    Attorney for plaintiff Trina Gunnarson
 8
 9   DATE: December 20, 2019
10                                    NICHOLAS A. TRUTANICH
                                      United States Attorney
11
12                                          /s/ Michael K. Marriott
13
                                      MICHAEL K. MARRIOTT
14                                      Special Assistant United States Attorney
                                       Attorneys for Defendant ANDREW SAUL,
15                                    Commissioner of Social Security
                                        (Per e-mail authorization)
16
     Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20                                    IT IS ORDERED
21
                                      ___________________________________
22                                    THE HONORABLE MIRANDA M. DU
                                      UNITED STATES DISTRICT JUDGE
23
24                                    DATED THIS 26th day of December 2019.
25
26
27
                                             -3-
28
 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of December 20, 2019, I served the foregoing document
 7   described as STIPULATION FOR THE AWARD AND PAYMENT OF
 8   ATTORNEY FEES AND EXPENSES PURSUANT TO THE EQUAL ACCESS
 9   TO JUSTICE ACT, 28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C.
10   § 1920 on the interested parties in this action by placing a true copy thereof
11   enclosed in a sealed envelope addressed as follows:
12   Trina Gunnarson
     445 Wesco Street #32
13   Winnemucca, NV 89445
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa    ___          /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                            SIGNATURE
21
22
23
24
25
26
27
28
 1                        CERTIFICATE OF SERVICE
                   FOR CASE NUMBER 3:19-CV-00020-MMD-WGC
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on December 20, 2019.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
